DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "wherein the at least one heat pipe is configured to be perpendicular to the vapor chamber, and the metal mesh includes a capillary body covered onto the inner wall of the tubular body, the capillary body has a capillary body covered onto the inner wall of the tubular body, the capillary body has a capillary extension formed and bent at a position next to the at least on through hole and extended along the inner wall of the chamber, and the capillary extension is attached to the capillary member." The closest prior art of record Meng-Chen US Publication 2005/0178532 discloses a thermal conducting structure (Fig. 4), comprising: a vapor chamber (Fig. 3, 1), including a casing (14) with at least one through hole formed on a side of the casing (Fig. 1, holes 102 and 112), a chamber defined inside the casing and communicated with the at least one through hole (Fig. 1, 100), and a metal mesh covered onto an inner wall of the chamber (Fig. 1, mesh 13); and at least one heat pipe, including a tubular body and an opening formed at an end of the tubular body (Fig. 2, heat pipes 2), and the tubular body being passed and coupled to the at least one through hole by an end of the opening (Fig. 5), and a cavity being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763